Citation Nr: 0724691	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  04-17 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


REMAND

The veteran served on active duty from January 1951 to May 
1952. This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.


The veteran appealed the Board's May 2006 denial of the 
appeal to the United States Court of Appeals for Veterans 
Claims (Court), and the Court granted a joint motion by the 
parties and remanded the claim to the Board in a March 2007 
Order. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The veteran seeks service connection for a heart disorder.  A 
heart disorder is first shown in the record in 1975.  The 
veteran has a current diagnosis of paroxysmal atrial 
tachycardia.  His available service medical records do not 
reflect complaints related to his heart; however, there is a 
March 2003 lay statement by the veteran's wife in which it is 
stated that she has been married to the veteran for 50 years, 
that the veteran has been treated for heart problems since 
1952, and that he has been taking medication for the last 51 
years.  An April 2003 lay statement from the veteran's 
mother-in-law states that she has known the veteran for over 
50 years and that the veteran was treated during service for 
heart problems.  A co-worker stated in a letter dated in 2003 
that the veteran has taken Digitalis for over 50 years for a 
heart condition, and service comrades stated in letters dated 
in 2003 that the veteran fell out during service during a 
forced march and was sent to sick call.  One reported that 
the veteran was holding his chest when he fell out.  Another 
said the veteran was put on light duty for about eight months 
due to some heart damage that the doctors could not quite 
diagnose at the time.  A private medical record dated in 
January 1990 shows that the veteran reported a racing 
heartbeat for the past 40 years and stated that this first 
arose in the military.  

The veteran has not been examined for an opinion regarding 
the etiology of his current heart disorder, and his 
representative has argued in a brief received at the Board in 
July 2007, that -- given the lay statements noted above and 
treatment noted in the 1970's -- an opinion from a medical 
examiner should be obtained since the evidence is sufficient 
to show that the veteran's heart disorder may be related to 
service.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  Send a notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that meets the requirements 
outlined in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).   

2.  Schedule an examination of the 
veteran to determine the nature and 
etiology of any current heart disability.  
All indicated studies should be 
performed.  The examiner should be 
specifically requested to review the 
claims file -- including the lay 
statements submitted in the veteran's 
behalf, the medical record, and the 
veteran's service medical records - and 
the examination report should specify 
whether the claims file was reviewed.  
For each diagnosis involving the heart, 
the examiner should indicate whether it 
is at least as likely as not (50 percent 
probability or higher) that the diagnosed 
heart disability had its onset in service 
or is causally related to service.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed.  

3.  Thereafter, if any benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided a 
supplemental statement of the case.  The 
appellant and his representative should 
then be afforded an applicable time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



